Citation Nr: 0502153	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  92-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for 
seizure disorder for the period prior to July 1, 1997.

2.  Entitlement to a rating greater than 10 percent for 
seizure disorder for the period since July 1, 1997, to 
include the restoration of a 40 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision by 
the Newark, New Jersey Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was before the Board in 
May 1993, October 1995 and July 2000 when it was remanded for 
additional development.

In July 2004, the Board granted the veteran's motion for an 
extension of time to submit additional evidence.  The period 
was extended until November 28, 2004.  In August 2004, the 
veteran submitted additional evidence that has not been 
reviewed by the RO.  The Board notes, however, that the 
veteran's representative waived RO consideration of the 
additional evidence in a signed, September 2004 statement, 
permitting the Board to consider such records in the first 
instance.  See 38 C.F.R. § 20.1304(c) (effective October 4, 
2004).  Hence, the claim will be considered on the basis of 
the current record.

In October 2004, the veteran submitted another motion for an 
extension of time to submit additional evidence.  This motion 
was denied by the Board because good cause for the extension 
was not shown.

Through various statements in the record, the veteran raised 
the issue of entitlement to service connection for headaches 
as secondary to his service-connected seizure disorder.  
Since this issue has not been developed for appellate review, 
it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  For the period prior to July 1, 1997, the veteran's 
seizure disorder was manifested by no more than one major 
seizure during the preceding six months or two major 
seizures, or five to eight minor seizures weekly, during the 
preceding year.

3.  Medical evidence showed sustained improvement in the 
veteran's seizure disorder as of July 1, 1997, in that the 
veteran no longer experienced seizures.

4.  For the period since July 1, 1997, the veteran has not 
experienced any seizures and has not taken any medication for 
his service-connected seizure disorder.


CONCLUSIONS OF LAW

1.  For the period prior to July 1, 1997, the veteran's 
seizure disorder was no more than 40 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.122, 4.124a, Diagnostic Code 8911 (2003).

2.  The evaluation of the seizure disorder was properly 
reduced to 10 percent, effective July 1, 2004, and the 
veteran's seizure disorder has been no more than 10 percent 
disabling since that time.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.122, 4.124a, 
Diagnostic Code 8911 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA[(codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)], were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

With respect to the veteran's claim for increased rating, the 
Board notes that a substantially complete claim was received 
and initially adjudicated in 1991, prior to the enactment of 
the VCAA.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in July 2003.  The RO informed the veteran of 
the evidence required to substantiate his claim and that he 
should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
his behalf.  In addition, although the RO did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claim and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  

Thereafter, no additional evidence was received until after 
the claims folders were received at the Board.  Consequently, 
the RO did not readjudicate the veteran's claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulations.  Since the veteran provided the RO 
with no additional evidence in response to the VCAA notice, 
the Board is satisfied that the RO properly processed the 
claim following compliance with the notice requirements of 
the VCAA.  Moreover, as noted above, the veteran has waived 
his right to have the RO consider the evidence recently 
submitted directly to the Board.  Thus, it is clear that the 
veteran does not desire the Board to remand the case for 
further consideration of his claim by the RO.

The Board also notes that all pertinent, available evidence 
has been obtained in this case.  (The veteran was notified 
that his Social Security Administration records could not be 
located.)  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
In sum, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA.  

The Board notes that in his October 2004 motion for an 
extension of time to submit additional evidence, the veteran 
stated that he had been informed by a VA medical center that 
he failed to appear for an examination scheduled for August 
2003.  He indicated that he did not receive notice of the 
examination and that he had been unsuccessful in his attempts 
thus far to have the examination rescheduled.  Therefore, he 
required additional time in order to make arrangements to 
have the examination rescheduled.  The Board notes that the 
examination missed by the veteran in August 2003 was a VA 
examination to determine the current degree of severity of 
his service-connected psychiatric disability, a disability 
not currently before the Board.  The Board has determined 
that the evidence currently of record is adequate to decide 
the claim and that further delay of the appellate process to 
obtain a VA examination to determine the current degree of 
severity of the veteran's seizure disorder is not warranted.  

Accordingly, the Board will address the merits of the claim.

Factual Background

Historically, the veteran was awarded service connection for 
a seizure disorder by rating decision dated in June 1980.

A June 1990 VA hospitalization report notes that the veteran 
claimed to have had 5 seizures in February, seven in March, 
seven in April, fourteen in May and two in June.  He had no 
aura with these seizures.  During the course of his 
hospitalization, the veteran's medication was stopped and he 
had four seizures.  The impression was that the veteran had 
lateralized temporal neocortical seizures on the left, quite 
stereotyped.

A VA hospitalization report dated in August 1990 notes that 
the veteran was admitted for evaluation of complex partial 
seizure disorder with secondary generalization, suspected 
left temporal seizure focus.  A typical seizure was described 
as follows: no aura, no warning, staring, wandering, smiling, 
or laughing, speaking unintelligibly, mumbling, rigid arms, 
pupils dilated, automatisms with picking up clothes, right 
arm posturing, occasional tongue biting, sometimes falling or 
humming or groaning or giggling, sometimes lip smacking, 
becoming combative if restrained, lasting one to five 
minutes, then with postical confusion and amnesia and 
dysnomia and nonsensical speech and fatigue.  He denied 
urinary incontinence.  The veteran reported that his seizures 
were exacerbated by stress, overexertion, skipping meals, 
boredom, sleep depravation and alcohol.  During the course of 
his hospitalization, the veteran underwent a SPECT scan, 
which was consistent with a possible seizure focus in the 
left temporal lobe.  

A private hospitalization report notes that in September 
1990, the veteran was body surfing when he had a seizure.  He 
reported that he had just been weaned off his old seizure 
medication, and was starting new medication.  He also 
reported that, since the weaning process began, he had had 
almost a seizure a day.

A January 1991 VA examination report notes the veteran's 
complaints of uncontrollable petit-mal seizures, three to 
four times a day.  He reported blacking out for one to five 
minutes during these seizures.  

The veteran submitted several lay statements in support of 
his claim in January 1991.  In these statements, the 
veteran's classmates reported that they witnessed the 
veteran's seizures, which lasted from one to forty minutes.  
One classmate indicated that the seizures occurred three or 
four times a week, and sometimes more often.

In April 1991, the veteran submitted a claim for an increased 
(greater than 40 percent) rating for seizure disorder.

In a July 1991 letter, Dr. Stanley R. Resor, Jr., reported 
that the veteran continued to have seizures despite good 
trials of all conventional drugs and some experimental 
medications.  Dr. Resor stated that the veteran usually 
averaged a few seizures a week.  These seizures consisted of 
a staring spell followed by confusion, lasting a few minutes.  
Thereafter, he was able to resume his previous activity.  On 
rare occasions, the veteran was noted to have some motor 
involvement and to fall to the floor.  

A VA hospitalization report notes that the veteran was 
admitted in October 1991 with a history of complex partial 
seizures.  Upon admission, it was noted that his seizures 
occurred one to four times per day; however, he did have 
occasional periods of several weeks without seizures.  The 
seizures involved giggling, fidgeting, and then flexion of 
the upper extremities with postical confusion and occasional 
combativeness.  The veteran underwent lateral left temporal 
lobectomy on October 25, 1991.  He was seizure-free during 
the postoperative hospital period.  He was discharged in 
November 1991.

By rating decision dated in December 1991, the RO granted 
service connection for residuals of a craniotomy.

A March 1992 VA hospitalization report notes that the veteran 
was admitted for follow-up seizure monitoring.  In the past, 
his seizures had no warning and lasted one to five minutes, 
followed by postictal fatigue and sleep.  The veteran 
indicated that he remembered nothing of his seizures.  It was 
noted that the veteran had experienced no seizure post-
operatively.  

A December 1992 VA hospitalization report notes that the 
veteran was admitted for follow-up and monitoring.  Since his 
operation, he had experienced no seizure, and was adjusting 
well to life without seizures.  The veteran did complain of 
vertigo, dizziness and some memory problems.  He continued to 
take his seizure medication.

A March 1993 VA hospitalization report notes that the veteran 
was admitted with complaints of memory difficulty and 
dizziness.  It was noted that the veteran continued to remain 
seizure free.  His seizure medication was continued.

An August 1993 VA hospitalization report notes that the 
veteran was monitored overnight; no seizure activity was 
noted.  

An October 1993 VA examination report notes the veteran's 
history of complex partial seizures since 1977.  The veteran 
reported having about 10 seizures a month until undergoing 
surgery in October 1991; since his surgery, he reported no 
seizures.  

By rating decision dated in November 1994, the RO granted 
service connected for a psychiatric disorder as secondary to 
the veteran's service-connected seizure disorder.

A March 1996 VA examination report notes that the veteran 
reported having no seizure since his October 1991 surgery.  
His only complaints after surgery were that he experienced 
some headaches involving the left temporal region, associated 
with periods of stress and that his teeth were sensitive to 
cold.  The veteran indicated that he continued to take 
antiepileptic medication.

Following a review of the evidence of record, the RO proposed 
reducing the veteran's evaluation for his service-connected 
seizure disorder from 40 percent to 10 percent in a January 
1997 rating decision.  The veteran was advised in a letter 
dated in February 1997 of the proposed rating reduction, and 
informed that he could submit evidence showing that his 
seizure disorder had not improved and/or request a hearing 
within 60 days of the proposed rating reduction.

In response, the veteran submitted a letter from his 
psychiatrist, which notes his ongoing psychiatric treatment.  
No hearing request or medical evidence of seizure disorder 
was received from the veteran during the 60-day period.

By rating decision dated in April 1997, the RO reduced the 
veteran's 40 percent evaluation for his seizure disorder to 
10 percent, effective July 1, 1997.

A December 1998 VA examination report notes that the veteran 
claimed to have been seizure free since his October 1991 
surgery.  The veteran also indicated that he was no longer 
taking anticonvulsants.  

By letter dated in July 2003, the veteran was notified that 
his Social Security records could not be located.

In statements received by the Board in July 2004, the 
veteran's relatives stated that although the veteran suffered 
from seizures prior to 1990, he has been seizure free since 
his 1991 operation.  Furthermore, he currently takes no 
medication for his seizure disorder.  

In a statement received by the Board in July 2004, the 
veteran listed some of his journal entries from 1992, where 
he reported suffering post-surgical seizures.  He stated that 
he had been free from seizures since March 21, 1992, and had 
not taken any medication for his seizures since 1995.  The 
veteran also stated that due to his seizure disorder, he 
missed the best years of his life and had to settle for an 
entry-level job.

In August 2004, the veteran submitted treatment records from 
the West Haven VA Medical Center, Yale New Haven Hospital and 
Tripler Army Medical Center.  Many of the records are 
duplicative of those previously noted above and many of the 
records are dated prior to the period at issue or refer to 
disabilities not herein at issue.  Additional treatment 
records include VA and private records of the veteran's 
ongoing treatment and monitoring for seizure disorder, and 
surgical records from the veteran's October 1991 lobectomy.  
In addition, June 1992 VA clinical records note that the 
veteran was observed and no seizure activity was noted; in 
June 1994 the veteran reported no seizure activity.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344.

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121.

The rating criteria for seizure disorders, set forth under 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8910 (grand mal epilepsy) and 8911 (petit 
mal epilepsy), are as follows: a 100 percent evaluation is 
warranted for twelve major seizures during the preceding 
year; an 80 percent evaluation is warranted for four major 
seizures, or more than ten minor seizures weekly, during the 
preceding year; a 60 percent evaluation is warranted for 
three major seizures, or nine to ten minor seizures weekly, 
during the preceding year; a 40 percent evaluation is 
warranted for one major seizure during the preceding six 
months or two major seizures, or five to eight minor seizures 
weekly, during the preceding year; a 20 percent evaluation is 
warranted for one major seizure during the preceding two 
years or two minor seizures during the preceding six months; 
and a 10 percent evaluation is warranted for a confirmed 
diagnosis of epilepsy with a history of seizures.  
Explanatory notes describe minor seizures as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  When continuous 
medication is shown necessary for the control of epilepsy, 
the minimum evaluation will be 10 percent.  38 C.F.R. 
§ 4.124(a) (2003).

Prior to July 1, 1997

Based on a careful review of the evidence of record, the 
Board has determined that the veteran's service-connected 
seizure disorder was not more than 40 percent disabling 
during the period prior to July 1, 1997.

In this regard, the medical evidence of record shows that the 
veteran suffered petit mal seizures until undergoing a 
lobectomy in October 1991; thereafter, he suffered no further 
seizures.  

Specifically, in September 1990, the veteran reported having 
almost one seizure per day (or almost seven seizures per 
week).  During a January 1991 VA examination, the veteran 
reported having three to four seizures per day ( or twenty-
one to twenty-eight seizures per week).  However, a July 1991 
statement from the veteran's private physician notes that the 
veteran was having only a "few" seizures per week.  An 
October 1991 VA hospitalization report notes that the veteran 
was suffering one to four seizures per day (seven to twenty-
eight seizures per week); however, he also had occasional 
periods of several weeks without any seizures at all.

The argument could be made that the veteran's seizure 
disorder increased in severity beginning in January 1991.  
However, while some increase was noted, the evidence of 
record does not show three major seizures, or nine to ten 
minor seizures weekly, during the preceding year, as is 
required for a higher 60 percent rating.  The increase was 
sporadic, only lasted from January 1991 until the veteran's 
lobectomy in October 1991.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Propriety of Reduction

First, the Board notes that the veteran was given proper 
notice and appropriate time to respond before the rating for 
seizure disorder was reduced from 40 percent to 10 percent.  
38 C.F.R. § 3.105.

Specifically, following a review of the evidence of record, 
the RO proposed reducing the veteran's evaluation for his 
service-connected seizure disorder from 40 percent to 10 
percent in a January 1997 rating decision.  The veteran was 
advised in a letter dated in February 1997 of the proposed 
rating reduction, and informed that he could submit evidence 
showing that his seizure disorder had not improved and/or 
request a hearing within 60 days of the proposed rating 
reduction.  In response, the veteran submitted a letter from 
his psychiatrist, which notes his ongoing psychiatric 
treatment.  No hearing request or medical evidence of seizure 
disorder was received from the veteran during the 60-day 
period.  Thereafter, by rating decision dated in April 1997, 
the RO reduced the veteran's 40 percent evaluation for his 
seizure disorder to 10 percent, effective July 1, 1997.

Also, the Board notes that the 40 percent rating for seizure 
disorder had been in effect for more than 5 years; therefore, 
the provisions of 38 C.F.R. § 3.344 are applicable.  A review 
of the evidence indicates that the RO has complied with these 
provisions.  The RO noted evidence of sustained improvement 
in the veteran's disability in 1997, and reduced the 
disability rating based on this evidence.  The medical 
evidence of record showed that the veteran had not 
experienced a seizure since his October 1991 surgery.  

Therefore, the Board finds that the RO's reduction of the 
veteran's seizure disorder from 40 percent to 10 percent, 
effective July 1, 1997, was appropriate.

Since July 1, 1997

The has been in receipt of a 10 percent disability evaluation 
for his service-connected seizure disorder during the period 
since July 1, 1997.  The evidence of record shows (and the 
veteran does not contend otherwise) that he has been seizure 
free since July 1, 1997.  Clearly, then, the evidence of 
record does not show that the veteran has suffered one major 
seizure during the preceding two years or two minor seizures 
during the preceding six months as is required for a 20 
percent rating under Diagnostic Code 8911.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A 
§ 5107(b); Gilbert, supra.



							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating greater than 40 percent for a seizure 
disorder for the period prior to July 1, 1997, is denied.

Entitlement to a rating greater than 10 percent for seizure 
disorder for the period since July 1, 1997, to include the 
restoration of a 40 percent rating, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


